Citation Nr: 0812697	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  01-09 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January 1977 to January 
1980 and from January 1983 to January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the veteran's claim 
of entitlement to a total disability rating based on 
individual unemployability (TDIU) ("TDIU claim").  The 
veteran disagreed with this decision in May 2004.  He 
perfected a timely appeal in September 2004.  In November 
2004, the veteran requested a Board hearing which was held in 
October 2005.

In December 2005 and in March 2007, the Board remanded the 
veteran's TDIU claim to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection is in effect for a cervical spine 
disability, evaluated as 60 percent disabling effective 
November 1, 2001; headaches, evaluated as 10 percent 
disabling effective February 11, 2000; and residuals of a 
head injury with a scar, evaluated as 10 percent disabling 
effective August 11, 2003.

3.  The veteran's combined disability rating was 70 percent 
effective August 11, 2003.

4.  Resolving reasonable doubt in the veteran's favor, the 
veteran is unable to secure or follow a substantially gainful 
occupation solely as a result of his service-connected 
disabilities.

CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in December 2003 and January 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his TDIU claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letter informed the veteran to 
submit medical evidence showing that he was unable to secure 
or follow a substantially gainful occupation solely as a 
result of his service-connected disabilities.  In addition, 
the veteran was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, and since the veteran's TDIU claim is being granted 
by this decision, the Board finds that VA has substantially 
satisfied the requirement that the veteran be advised to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO 
also provided the veteran with notice of the Dingess 
requirements in August 2006 and April 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the December 2003 letter was issued before the April 
2004 rating decision which denied the benefit sought on 
appeal; thus, the notice was timely.  Because the veteran's 
TDIU claim is being granted in this decision, any question as 
to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the veteran.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that he is entitled to TDIU because his 
service-connected disabilities alone preclude him from 
securing or following a substantially gainful occupation.

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the veteran is entitled to a TDIU, 
either his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Veterans Court has held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

When he filed his TDIU claim in August 2003, the veteran 
stated that his service-connected cervical spine disability 
and headaches prevented him from securing or following any 
substantially gainful occupation.  These disabilities had 
affected his full-time employment in January 2001.  He had 
last worked full-time in January 2001 and became too disabled 
to work at that time.

In an April 2003 letter, received at the RO in September 
2003, S.C.S., M.D. (Dr. S.C.S.), stated that the veteran 
experienced neck, head, and back pain due to cervical disc 
disease and "could not do any gainful job."

The veteran received regular VA and private outpatient for 
his service-connected cervical spine disability and for 
headaches  and lumbar spine problems beginning in 2003.  For 
example, in April 2004, the veteran complained of neck and 
head problems since an in-service head injury after being run 
over by a jeep.  The private examiner reviewed the veteran's 
medical records extensively.  This examiner stated that the 
veteran experienced constant headaches and constant slight 
neck pain extending in to the upper extremities with 
increased pain on use of the upper extremities, easy 
fatigability, and frequent dropping of objects.  The veteran 
could only sit, stand, or walk for short periods.  The 
private examiner also stated, " It is difficult to see how 
this patient could hold down a job requiring even minimal 
amounts of physical effort 8 hours a day, 40 hours a week."  
The diagnoses included status-post-operative anterior 
cervical fusion with possible non-fusion at C3-4 with 
residuals and headaches secondary to anterior cervical 
fusion.

Following VA examination in August 2006, the VA examiner 
stated that, after reviewing the claims file, there was 
documentation of an in-service neck injury and an in-service 
back injury.  The VA examiner opined that the veteran's 
complained of chronic neck pain was likely due to his 
documented cervical injury.  The veteran also experienced 
intermittent tingling of the right upper extremity "which 
may be a mild residual radiculopathy due to his cervical 
pathology.  His ability to work may be limited by the 
distraction of the pain and the reduced mobility of his neck 
especially if the job required considerable head turning."

Following VA examination in September 2006, another VA 
examiner stated that, after reviewing the veteran's claims 
file, the veteran experienced minimal lumbar spine pain which 
could conceivably further limit function particularly with 
repetition.  This VA examiner stated that the veteran did not 
have a diagnosed low back disability and it was less likely 
than not that the veteran's back pain was a result of his in-
service head and neck injury.  This examiner also stated that 
the veteran was not unemployable secondary to his back pain, 
although he could be limited in some of the manual labor and 
heavy labor jobs secondary to back pain.

On VA outpatient treatment in March 2007, the veteran 
complained of a flare-up of his neck pain.  Objective 
examination showed that the veteran appeared uncomfortable 
due to neck pain and tenderness to palpation and some 
prominence in the region of the occipital protuberance on the 
right.  The VA examiner stated that the veteran appeared 
disabled for gainful employment.  The assessment was an 
exacerbation of neck pain.

In an August 2007 opinion, the VA examiner who saw the 
veteran in September 2006 stated that he had reviewed the 
veteran's claims file again and concluded that there were no 
abnormalities related to the cervical spine except for 
decreased sensation in the right neck.  This examiner stated 
that the veteran's employability "may be limited by the 
distraction of pain and the reduced mobility of his neck."  
While the veteran might be unable to perform heavy lifting or 
other manual labor jobs, there were other jobs which the 
veteran could perform.  This VA examiner concluded that the 
veteran's cervical spine and lumbar spine pathology "is not 
a limiting factor with regards to employability and it is 
certainly not disabling to this [veteran]."

In a September 2007 addendum to the August 2006 VA 
examination report, a different VA examiner stated that he 
had reviewed the veteran's claims file and noted that the 
veteran had decreased range of motion in his neck due to his 
surgical cervical fusion.  "The chronic cervical pain and 
the limited range of motion in head and neck turning will 
limit any work that requires head turning."  This VA 
examiner stated that, since the veteran's in-service training 
as a dental technician required good neck mobility, he would 
not be able to perform that work and would be unemployable.  
This examiner also stated that the veteran might be able to 
tolerate desk work because the veteran could control his head 
movements and pain. This examiner opined, however, that his 
overall impression of the veteran was that "he would be 
unemployable for most jobs for which he has skills."

As noted in the Introduction, service connection currently is 
in effect for a cervical spine disability (characterized as 
degenerative changes, disc bulge C3-4, C4-5, C5-6 with spinal 
stenosis, status post C3-4, C4-5, anterior cervical fusion), 
evaluated as 60 percent disabling, for headaches, evaluated 
as 10 percent disabling, and for residuals of a head injury 
with a scar on the left side of the head, evaluated as 
10 percent disabling effective August 11, 2003.  The combined 
evaluation for compensation is 70 percent effective 
August 11, 2003.  Thus, the veteran meets the schedular 
criteria for TDIU effective August 11, 2003.  See 38 C.F.R. 
§ 4.16(a).

Given that the veteran meets the schedular criteria for TDIU 
effective August 11, 2003, the critical issue in this case is 
whether he is unable to secure or follow a substantially 
gainful occupation solely as a result of his service-
connected disabilities.  See 38 C.F.R. § 4.16(a).  The Board 
finds that the evidence is in relative equipoise on the issue 
of whether the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disabilities.  For example, Dr. S.C.S. 
stated in April 2003 that the veteran could not be gainfully 
employed due to his chronic head, neck, and back pain.  
Another private examiner stated in April 2004 that it would 
be difficult for the veteran to "hold down a job requiring 
even minimal amounts of physical effort 8 hours a day, 
40 hours a week" due to his documented cervical spine 
disability and secondary headaches.  After examining the 
veteran in August 2006, a VA examiner stated that the 
veteran's "ability to work may be limited by the distraction 
of the pain and the reduced mobility of his neck especially 
if the job required considerable head turning."  

By contrast, after examining the veteran in September 2006, 
another VA examiner stated that the veteran was not 
unemployable secondary to his back pain, although he could be 
limited in some of the manual labor and heavy labor jobs 
secondary to back pain.  A third VA examiner stated in March 
2007 that the veteran appeared disabled for gainful 
employment due to an exacerbation of neck pain.  In August 
2007, the VA examiner who saw the veteran in September 2006 
stated that, while that the veteran's employability "may be 
limited by the distraction of pain and the reduced mobility 
of his neck" and might be unable to perform heavy lifting or 
other manual labor jobs, there were other jobs which the 
veteran could perform.  This VA examiner concluded that the 
veteran's cervical spine and lumbar spine pathology "is not 
a limiting factor with regards to employability and it is 
certainly not disabling."  Finally, in a September 2007 
addendum to the August 2006 VA examination report, a fourth 
VA examiner concluded that the veteran's "chronic cervical 
pain and the limited range of motion in head and neck turning 
will limit any work that requires head turning" and the 
veteran "would be unemployable for most jobs for which he 
has skills."

The Board finds that there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the TDIU claim.  See 38 C.F.R. § 3.102.  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected cervical spine disability and service-connected 
headaches and his TDIU claim is granted.


ORDER

Entitlement to total disability rating based on individual 
unemployability (TDIU) is granted.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


